[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
James Corbin was convicted of crime and he appeals. The bill of exceptions stricken and the cause affirmed.
The judgment of conviction from which this appeal is prosecuted was rendered on October 8, 1915, and the bill of exceptions was not presented to the trial judge until January 8, 1916, more than 90 days from the rendition of the judgment. It is true that sentence was not pronounced against the defendant until the 6th day of November, 1915; but the date of the judgment of conviction governs in fixing the time within which a bill of exceptions must be presented, and the motion of the Attorney General to strike the bill of exceptions in this case is granted. — Harper v. State, 13 Ala. App. 47, 69 So. 302;  McGay v. State, 183 Ala. 41, 63 So. 70; McOllister v.State, 183 Ala. 8, 62 So. 767; Tuggle v. Wilson, 179 Ala. 671,60 So. 391.
The proceedings of the trial court as shown by the record proper appear regular and free from error.
Affirmed. *Page 84